Citation Nr: 1823463	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-15 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 22, 2013 and from October 1, 2013 to April 8, 2015, and in excess of 30 percent from October 1, 2017, for right great toe amputation (previously evaluated as arthrodesis and resection of atrophic malunion of the first metatarsophalangeal joint and calcaneal autograft, right foot).

2.  Entitlement to a rating in excess of 10 percent for left knee disability with surgical scar, status post anterior cruciate ligament (ACL) reconstruction.

3.  Entitlement to an effective date earlier than July 1, 2010 for the assignment of a 10 percent rating for right knee patellofemoral syndrome with ganglion cyst.

4.  Entitlement to a rating in excess of 10 percent for chronic otitis media.

5.  Entitlement to a rating in excess of 10 percent for left foot bunionectomy with surgical scar (previously evaluated as bunions, first metatarsal joint with displacement of the first digit, left foot).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1996 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that though the Veteran's representative submitted an Informal Hearing Presentation in March 2018, the Veteran and her representative clearly withdrew the issues on appeal in a January 2018 statement.


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Veteran and her representative indicated that the Veteran wished to withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204 (b)(3).

Here, in January 2018, the Veteran submitted a signed statement indicating that she wished to withdraw all issues on appeal.  The statement was accompanied by a letter from her representative confirming her intention.  The Board finds the Veteran's statement to be clear and unambiguous. 

As such, the Veteran has withdrawn her appeal, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The appeal is dismissed.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


